



Exhibit 10.29
SECOND AMENDMENT TO OFFICE LEASE


THIS SECOND AMENDMENT TO OFFICE LEASE ("Second Amendment"), is made and entered
into as of July 17, 2019, by and between Station Park CenterCal, LLC, a Delaware
limited liability company ("Landlord"), and Pluralsight, LLC, a Nevada limited
liability company ("Tenant").


RECITALS:


A.WHEREAS, Landlord and Tenant entered into that certain Office Lease Agreement
dated as September 20, 2013, (the "Original Lease") as amended by that certain
First Amendment to Office Lease dated October 13, 2015 (the "First Amendment"
and collectively with the Original Lease, the "Lease"), with respect to certain
premises located at 180 N. Union Avenue, Farmington, Utah 84025 (the
"Building").


B.WHEREAS, pursuant to the Lease, Tenant leases from Landlord ce1tain premises
(collectively, the ''Premises") consisting of approximately 72,154 rentable
square feet as follows: (i) 28,970 rentable square feet of space located on the
second (2nd floor of the Building, and designated as Suite E-200 ("Suite
E-200"), and (ii) 43,184 rentable square feet of space located on the third
(3rd) floor of the Building, and designated as Suite J-300 ("Suite J-300"), as
more particularly described in the Lease.


C.WHEREAS, the parties agree a scrivener's error does presently exist in the
Lease and desire to correct certain items to the Lease and to further amend the
Lease upon the terms and conditions as hereinafter provided.


D.The Lease and this Second Amendment are sometimes hereinafter collectively
referred to as the "Lease", and all references to the Lease shall mean the
Lease, as amended, whether or not such reference shall expressly refer to such
amendment. Unless otherwise provided herein, all capitalized words and terms
used herein shall have the same meanings ascribed to such words and terms as in
the Lease.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:


1.Extension Term of the Lease for Suite E-200. The Term pertaining to Suite
E-200 is scheduled to expire on August 31, 2019, and Tenant has requested that
Landlord permit a limited extension. Accordingly, effective as of the date
hereof, the initial Term of the Original Lease is hereby extended for an
additional twelve (12) months (the "Original Extended Term"), commencing
September 1, 2019 (the "Original Extension Date"), and expiring August 31, 2020
(the "Original Expiration Date"). Tenant shall have no rights to renew or
otherwise extend the Term of the Lease unless expressly set forth in this Second
Amendment and any renewal or extension rights related to any portion of the
Premises are hereby forfeited. For the avoidance of doubt, the Term pertaining
to Suite J-300 shall continue unamended hereby.


2.
Monthly Basic Rent.



a.Suite E-200 Monthly Basic Rent. From and after the Original Extension Date and
continuing through to and including the Original Expiration Date, in addition to
all other amounts due and payable by Tenant under the Lease, as amended, Tenant
shall pay Monthly Basic Rent as set forth in the rental chart below, in
accordance with the terms of the Lease, as amended.



















--------------------------------------------------------------------------------





Months
Annual Basic Rent per Rentable square foot of
the Premises
Monthlv Installments
09/01/19 -08/31/20
$30.95
$74,718.46



b.In the event that Tenant fails to timely vacate Suite E-200, Landlord's
holdover remedies shall apply to the amounts set forth in this Second Amendment.


3.Responsibility for Charging Stations. The parties agree that the following
sentence in Section 17.1.1 is hereby deleted in its entirety:


"In addition, Landlord shall provide electrical conduit to the existing
landscape planter for Tenant to use in connection with the installation of an
electric vehicle charging station, it being understood that Tenant shall be
responsible for making all electrical connections for such electric vehicle
charging station to Tenant's electrical panel."


As of the effective date of this Amendment, notwithstanding anything in the
Lease to the contrary, Tenant will have no further obligation with regard to the
electric vehicle charging stations.


4.Broker. Each of the parties hereto represent to the other that, in connection
with this Second Amendment, said party has not engaged or consulted any
third-party broker or finder; nor is any third party broker entitled to
compensation or commission by or through acts of said party, and the parties
hereby agree to defend, indemnify and hold harmless the other party from and
against any and all claims of any brokers, finders or any like third party
claiming any right to commission or compensation by or through acts of said
party in connection with this Second Amendment.


5.Entire Agreement. This Second Amendment contains the entire agreement between
the parties with respect to the subject matter herein contained and all
preliminary negotiations with respect to the subject matter herein contained are
merged into and incorporated in this Second Amendment and all prior documents
and correspondence between the parties with respect to the subject matter herein
contained are superseded and of no fu1ther force or effect, other than the
Lease.


6.Ratification. Except as specifically set forth in this Second Amendment, all
provisions of the Lease are unmodified and remain in full force and effect, and
the parties hereby ratify and confirm each and every provision thereof.


7.Counterparts. Landlord and Tenant agree that this Second Amendment may be
executed in counterparts, subject to exchange of signature pages. Facsimile or
portable document format signatures shall be deemed original signatures.


8.Severability. In the event that any provision or term of this Second Amendment
is found to be unenforceable, that finding shall not affect the enforceability
or validity of any other provision or term hereof.


9.Authority. Landlord and Tenant each represents and warrants to the other party
that (a) it has the required power, capacity, and authority to enter into,
execute, and perform this Second Amendment; (b) it has the execution of this
Second Amendment is free and voluntary; and (c) they have not assigned or
transferred to any person, firm, corporation, partnership, association or other
entity whatsoever any or all of the rights, duties or obligations embodied or
released in this Second Amendment.


10.     No Offer. This Second Amendment shall not be valid or binding on either
party unless and until the same has been accepted by said party in writing and a
fully executed copy is delivered to both parties hereto.


[Signatures on next page]














2





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
day and year above written.
LANDLORD:
 
TENANT:
 
 
 
 
 
Station Park CenterCal, LLC,
 
Pluralsight, LLC,
a Delaware limited liability company
 
a Nevada limited liability company
 
 
 
 
 
By:
CenterCal, LLC,
 
By:
/s/ James Budge
 
a Delaware limited liability company
Its:
Chief Financial Officer
Its:
Sole Member
 
 
 
 
 
 
 
 
By:
CenterCal Associates, LLC,
 
 
 
 
a Delaware limited liability company
 
 
Its:
Manager
 
 
 
 
 
 
 
 
By:
/s/ Jean Paul Wardy
 
 
 
Its:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





























































3



